DETAILED CORRESPONDENCE 

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on March 15, 2022, is acknowledged. 



Claim Disposition

3.	Claims 1-20 are pending. Claims 16-20 are under examination. Claims 1-15 are withdrawn as directed to a non-elected invention.







4.	This application is in condition for allowance except for the following formal matters: Applicant has not cancelled the non-elected claims 1-15, and said claims are not in the same scope as the examined claim.



5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Response to Arguments
6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. The arguments presented were persuasive and the amendments obviated the rejections of record.



Conclusion

7.	Claims 16-20 are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652